 
 
IV 
108th CONGRESS
2d Session
H. RES. 677 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Bishop of Georgia (for himself, Mrs. Jones of Ohio, Mr. Meek of Florida, Mr. Jefferson, Mr. Wynn, Mr. Clay, Ms. Watson, Ms. Lee, Mr. Davis of Illinois, Ms. Jackson-Lee of Texas, Mr. Owens, Ms. Kilpatrick, Ms. Eddie Bernice Johnson of Texas, Mr. Thompson of Mississippi, Ms. Waters, Mr. Lewis of Georgia, Mr. Clyburn, Mr. Scott of Virginia, Mr. Watt, Mr. Meeks of New York, Ms. Norton, Mr. Cummings, and Mr. Payne) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring the life and tremendous artistic and social contributions of Ray Charles, one of the world’s most influential and prolific musicians. 
 
Whereas Ray Charles was born Ray Charles Robinson on September 23, 1930, in Albany, Georgia, to Bailey and Aretha Robinson; 
Whereas Ray Charles grew up extremely poor, and saw his younger brother and parents die before he reached the age of 16; 
Whereas, at age 6, Ray Charles began to lose his eyesight from glaucoma; 
Whereas Ray Charles attended the St. Augustine School for the Deaf and Blind from 1937 to 1945, where he excelled, learning piano, clarinet, saxophone, and how to read and write music in Braille; 
Whereas, over the course of his 58 year career, Ray Charles expressed himself through music and pioneered the genres of soul, pop, R&B, rock and roll, jazz, swing, and country, but ultimately broke ground by applying gospel techniques to blues music; 
Whereas Ray Charles recorded dozens of hit records over the course of his career, including Baby Let Me Hold Your Hand, I'll Be Good to You, I've Got a Woman, A Fool for You, and Drown In My Own Tears, but perhaps none more definitive than his 1961 hit Georgia On My Mind, which became the Georgia State song in 1979; 
Whereas, in 1985, Ray Charles was instrumental in the recording of the We Are the World single for famine relief in Africa;  
Whereas, over the course of his life, Ray Charles believed in the promise of education, giving $3 million to his hometown school Albany State University, as well as additional financial and other support to other institutions, including Morehouse College where the Tribute to Ray Charles supports student scholarships and helps build the $15 million Ray Charles Performing Arts Center; 
Whereas Ray Charles worked with Dr. Martin Luther King, Jr., advancing the cause of civil rights through non-violent struggles, and, having triumphed over personal and social adversity, moved the social discourse through his music and his actions; 
Whereas Ray Charles has been recognized for his great social and cultural contributions by his peers, receiving 12 Grammy Awards, being inducted into the Blues Foundation’s Hall of Fame, the Rock and Roll Hall of Fame, the Songwriters Hall of Fame, the Georgia Music Hall of Fame, and the Florida Artists Hall of Fame; 
Whereas Ray Charles also received a Lifetime Achievement Award from the Black Achievement Awards, a star on the Hollywood Walk of Fame, the Morehouse College’s Candle Award for Lifetime Achievement in Arts and Entertainment, the Helen Keller Personal Achievement Award from the American Foundation for the Blind, as well as honorary doctorates from Albany State University, Morehouse College, and the University of South Florida in Tampa; 
Whereas Ray Charles also performed at the Republican National Convention and at President Reagan’s inaugural ball in 1985, received the Kennedy Center Honors, and was the recipient of the National Medal of Arts by President Clinton in 1993; and 
Whereas Ray Charles died on June 10, 2004, at the age of 73: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the loss of Ray Charles and expresses its deepest condolences and sympathy to his family; and 
(2)recognizes and honors the tremendous artistic and social contributions of Ray Charles, who lost his eyesight as a child but never lost his vision to expand hope and increase the circle of human dignity through peaceful musical expression. 
 
